DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 9, and 11-20 are rejected under 35 USC 112(b). Claims 1-3 are rejected under 35 USC 102(a)(1). Claims 4-20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 13 objected to because of the following informalities:
Claim 4 recites “the x-ray source of the x-ray system” in line 2. It should recite “an x-ray source of the x-ray system”.
Claim 13 recites “each angular position” in lines 2 and 3. It should recite “each of the plurality of angular positions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the area” in line 3. It is not clear if this is exclusive referring to the “larger area” and the “smaller area” as set forth in claim 4, or if this encompasses more areas. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 11 recites “first tomosynthesis scan data” in line 10. It is not clear if this is referring to “first tomosynthesis scan data” set forth in line 6, or if this is setting forth new “first tomosynthesis scan data”. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 17 recites “the volume of interest” in line 1. It is not clear if this is referring to the greater volume of interest, the reduced volume of interest, or a different volume of interest. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to either the greater or reduced volumes of interest.
Claim 18 recites “adjusting one or more collimator blades” in lines 26-27. It is not clear if this is referring to the same “one or more collimator blades” previously set forth, or if this is setting forth new one or more collimator blades. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 18 recites “reconstructing second set of images from the first tomosynthesis scan” in line 29. It is not clear how the “second set of images” are different from the “first set of images”. Clarification is required. For the purposes of examination, the second set of images will be interpreted as being reconstructed from the second tomosynthesis scan.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desnoux et al. (FR 2956969 A1).
Regarding Claim 1, Desnoux discloses a method for an x-ray system (Fig. 1) (Lines 116-126), comprising: during an imaging procedure performed with the x-ray system (Fig. 6) (lines 109-110), adjusting collimation to image a corresponding volume of interest based on a workflow step of the imaging procedure (lines 180-186).
Regarding Claim 2, Desnoux discloses the invention as claimed. Desnoux further discloses wherein adjusting collimation includes during a first positioning acquisition prior to selecting a target region of interest (Fig. 6, step 10-20), irradiating a first larger area on a detector (Fig. 2B, irradiated area is the entire detector) of the x-ray system based on a first volume of interest (lines 142-151, first volume of interest is the entire irradiated area)).
Regarding Claim 3 Desnoux discloses the invention as claimed. Desnoux further discloses wherein adjusting collimation includes responsive to selecting the target region of interest (Lines 180-183), irradiating a second smaller area on the detector based on a second volume of interest (Fig. 3B) (lines 183-186)+(Lines 210-214); and wherein the first volume of interest is greater than the second volume of interest (Fig 3B)(15 is smaller than the entire organ shown in 2B)(lines 210-214). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Ludwig (U.S PGPub 2010/0091940 A1).
Regarding Claim 4, Desnoux teaches the invention substantially as claimed. Desnoux fails to explicitly teaches wherein the first larger area and the second smaller area are further based on an angular position of the x-ray source of the x-ray system.
Ludwig teaches a tomosynthesis apparatus (Abstract). This system changes the collimation of the system to fit on the detector based on the angle of the x-ray source [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the collimation of Desnoux to change the angle, as taught by Ludwig, because this allows for the correct amount of exposure to be applied to the detector, thereby improving the image quality, as recognized by Ludwig [0012]. 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Ludwig as applied to claim 4 above, and further in view of Pellegrino et al. (U.S Patent 5,594,769).
Regarding Claim 5, the combination teaches the invention substantially as claimed. Desnoux further teaches wherein the second volume of interest is determined based on the selected region of interest (lines 158-169).
The combination is silent regarding compressed breast thickness, and one or more compression paddle parameters.
Pellegrino teaches a mammographic biopsy system (Abstract). This system uses the thickness of the breast (Col 5 lines 47-50), and compression paddle parameters (Col 11, lines 11-19) (Paddle position), to help identify the location of a volume of interest (Col 3-4, lines 62-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use the thickness of the breast and a pad parameter to help identify the location of a volume of interest, as taught by Pellegrino, as using these features helps to ensure that the targeted lesion remain located on the resulting image, thereby increasing the usefulness of the imaging, as recognized by Pellegrino  (Col 3-4, lines 62-3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Ludwig and Pellegrino as applied to claim 5 above, and further in view of Palma et al. (U.S PGPub 2016/0310215 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the one or more compression paddle parameters includes a size and location of a compression paddle aperture.
Palma teaches a method for performing a biopsy using digital tomosynthesis (Abstract). This system determines the relative position of a tumor (second volume of interest) (Fig. 11, 420) relative to a grid (Fig. 11, 430) (which is based on the size and location of compression paddle apertures which make up the grid) [0052]+[0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the compression pad parameters area size and location of compression pad apertures, as taught by Palma, as the substitution for one known compression pad parameter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the compression pad aperture size and location as a parameter are reasonably predictable.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Jackson as applied to claim 4 above, and further in view of Koishi (U.S PGPub 2012/0051498 A1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Desnoux further teaches a digital breast tomosynthesis acquisition (lines 32-34) (line 42).
Desnoux fails to explicitly teach for each angular position of the x-ray source, responsive to selecting the target region of interest, adjusting collimation based on the second volume of interest and a corresponding angular position of the x-ray source
Koishi teaches a tomosynthesis system (Abstract). For each angular position of the x-ray source, responsive to selecting the target region of interest (Fig. 4, S12) [0058], the system adjusts collimation based on the second volume of interest and a corresponding angular position of the x-ray source [0060]-[0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system for change the collimation based on a second volume of interest and a corresponding angular position of the x-ray source, as taught by Koishi, as this allows for a small dosage and shortened imaging cycle, as recognized by Koishi [0021].
Regarding Claim 8, the combination of references teaches the invention substantially as claimed.
Desnoux fails to explicitly teach wherein adjusting collimation based on the second volume of interest and the corresponding angular position of the x-ray source includes adjusting one or more collimator blade positions at each angular position of the x-ray source.
Koishi further teaches wherein adjusting collimation based on the second volume of interest and the corresponding angular position of the x-ray source includes adjusting one or more collimator blade positions at each angular position of the x-ray source [0061]-[0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system for change the collimation based on a second volume of interest and a corresponding angular position of the x-ray source, as taught by Koishi, as this allows for a small dosage and shortened imaging cycle, as recognized by Koishi [0021].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Desnoux further teach wherein adjusting collimation based on the second volume of interest and the corresponding angular position of the x-ray source includes changing the area to irradiate at each angular position of the x-ray source (Fig. 3B clearly shows that as the angle of the source changes relative to the target, the area on the detector irradiated changed based on the angle of the source relative to the volume of interest 15).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Desnoux further teaches during the DBT, prior to selecting the target region of interest, obtaining a tomosynthetic image of the first region (lines 135-151)
Desnoux fails to explicitly teach adjusting collimation based on the first volume of interest and the corresponding angular position of the x-ray source.
Koishi teaches a tomosynthesis system (Abstract). For each angular position of the x-ray source, responsive to selecting the target region of interest (Fig. 4, S12) [0058], the system adjusts collimation based on the volume of interest and a corresponding angular position of the x-ray source [0060]-[0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system for change the collimation based on a second volume of interest and a corresponding angular position of the x-ray source, as taught by Koishi, as this allows for a small dosage and shortened imaging cycle, as recognized by Koishi [0021].

Claims 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Palma.
Regarding Claim 11, Desnoux teaches a method for an x-ray system, comprising:
prior to selecting a target, performing a first tomosynthesis scan of a compressed breast with first collimation at a plurality of angular positions of an x-ray source of the x- ray system (line 135-146); 
reconstructing a first set of images from first tomosynthesis scan data (lines 146-157); 
responsive to target selection from the first set of images (lines 158-169), 
performing a second tomosynthesis scan of the compressed breast with second collimation at the plurality of angular positions of the x-ray system (lines 214-229); and 
reconstructing a second set of images from first tomosynthesis scan data (lines 229-235); 
wherein the first collimation is based on a greater volume of interest (Fig. 2B) (lines 142-151, first volume of interest is the entire irradiated area); and 
wherein the second collimation is based on a reduced volume of interest (Fig. 3B, 15 is smaller than the entire organ shown in 2B)(lines 210-214) .
Desnoux is silent regarding the method occurring during an image-guided interventional procedure.
Palma teaches a system for performing a biopsy during digital tomosynthesis (Abstract). This system uses tomosynthesis to determine the location of a lesion (Fig. 15, 602) [0074] and then perform a biopsy of the object (Fig. 15, 632) [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Desnoux to use the imaging during an image guided interventional procedure, as taught by Palma, because this reduces the error in inserting the needle, increasing the safety of the procedure, as recognized by Palma [0006].
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Desnoux further teaches wherein the first collimation is further based on a corresponding x-ray source angulation (Fig. 2B) and the first collimation is adjusted to irradiate a corresponding greater area on a detector of the x-ray system at each of the plurality of angular position (lines 127-14); wherein the second collimation is further based on the corresponding x-ray source angulation (Fig. 3B) and the second collimation is adjusted to irradiate a corresponding reduced area on the detector at each of the plurality of angular positions lines (183-186)+(Lines 210-214).
Regarding Claim 14, the combination teaches the invention substantially as claimed. Desnoux further teaches performing a pre-fire tomosynthesis scan of the compressed breast with the interventional tool in the pre-fire position with the second collimation (lines 214-229); and 
reconstructing pre-fire images based on pre-fire scan data from the pre-fire tomosynthesis scan (lines 229-235).
Desnoux fails to explicitly teach when an interventional tool is in a pre-fire position.
Palma teaches a system for performing a biopsy during digital tomosynthesis (Abstract). This system uses tomosynthesis to determine the location of a lesion (Fig. 15, 602) [0074] and then perform a biopsy of the object (Fig. 15, 632) [0078] using a interventional too in a pre-fire position (Fig. 15, 630) [0077] (a biopsy tool in a holder before the tool has been inserted is considered a “pre-fire” position).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Desnoux to use the imaging during an image guided interventional procedure, as taught by Palma, because this reduces the error in inserting the needle, increasing the safety of the procedure, as recognized by Palma [0006].
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Desnoux fails to explicitly teach wherein the image guided interventional procedure is an image guided biopsy procedure.
Palma teaches a system for performing a biopsy during digital tomosynthesis (Abstract). This system uses tomosynthesis to determine the location of a lesion (Fig. 15, 602) [0074] and then perform a biopsy of the object (Fig. 15, 632) [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Desnoux to use the imaging during an image guided interventional procedure, as taught by Palma, because this reduces the error in inserting the needle, increasing the safety of the procedure, as recognized by Palma [0006].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Palma as applied to claim 12, respectively, above, and further in view of Koishi.
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Desnoux further teaches and wherein a first average detector area irradiated during the first tomosynthesis scan (Fig. 2B) is greater than a second average detector area irradiated during the second tomosynthesis scan (Fig. 3B) (Clearly the average area under the whole organ is larger than the average area under a subset of the organ).
Desnoux fails to explicitly teach wherein each of the greater area and the reduced area is changed at each angular position by adjusting one or more of lateral and rear collimator blade positions at each angular position.
Koishi teaches a tomosynthesis system (Abstract). For each angular position of the x-ray source the system adjusts collimation (and therefore changes the greater and reduced areas) based on the corresponding angular position of the x-ray source [0060]-[0061]. This involves changing the read and lateral collimator blade position (Fig. 3) [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system for change the collimation based on a second volume of interest and a corresponding angular position of the x-ray source, as taught by Koishi, as this allows for a small dosage and shortened imaging cycle, as recognized by Koishi [0021].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Palma as applied to claim 11 above, and further in view of Pellegrino et al. (U.S Patent 5,594,769).
Regarding Claim 15, the combination teaches the invention substantially as claimed. Desnoux further teaches wherein the reduced volume of interest is determined based on the selected target (lines 158-169).
The combination is silent regarding compressed breast size, and one or more compression paddle parameters.
Pellegrino teaches a mammographic biopsy system (Abstract). This system uses the thickness of the breast (Col 5 lines 47-50), and compression paddle parameters (Col 11, lines 11-19) (Paddle position), to help identify the location of a volume of interest (Col 3-4, lines 62-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use the thickness of the breast and a pad parameter to help identify the location of a volume of interest, as taught by Pellegrino, as using these features helps to ensure that the targeted lesion remain located on the resulting image, thereby increasing the usefulness of the imaging, as recognized by Pellegrino  (Col 3-4, lines 62-3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Palma and Pellegrino as applied to claim 15 above, and further in view of Eberhard et al. (U.S Patent 6,751,285 B2).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Desnoux fails to explicitly teach wherein the one or more compression paddle parameters includes a compression paddle aperture size and location.
Palma teaches a method for performing a biopsy using digital tomosynthesis (Abstract). This system determines the relative position of a tumor (second volume of interest) (Fig. 11, 420) relative to a grid (Fig. 11, 430) (which is based on the size and location of compression paddle apertures which make up the grid) [0052]+[0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the compression pad parameters area size and location of compression pad apertures, as taught by Palma, as the substitution for one known compression pad parameter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the compression pad aperture size and location as a parameter are reasonably predictable.
The combination fails to explicitly teach wherein the volume of interest increases with increase in compressed breast thickness.
Eberhard teaches a system for imaging the breast (Abstract). This system recognizes that a reduction in breast compression results in a larger volume of the breast (Col 6-7, lines 65-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the volume of interest increase with an increase in compressed breast thickness, as taught by Eberhard, as this improves image quality, as recognized by Eberhard (Col 7, lines 3-6).

Claims 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Desnoux in view of Palma, Koishi, and Pellegrino.
Regarding Claim 18, Desnoux teaches an imaging system, comprising: 
a radiation source (Fig. 1, 1) rotating within an angular range about an axis of the imaging system (lines 135-136); 
a collimator (Fig. 1, 4) to adjust emission of radiation from the radiation source (lines 116-119); 
a detector (Fig. 1, 2) for receiving radiation rays from the radiation source via the collimator (lines 142-146) and generating a plurality of projection images of a specimen (Fig. 1, 7) (lines 129-131) positioned between the radiation source and the detector (lines 142-146); 
a processor with executable instructions stored in non-transitory memory (Fig. 1, 5+6) (lines 122-128) for: 
prior to receiving target coordinates, adjusting one or more collimator blades to irradiate an area on the detector based on a whole volume of specimen (line 135-146) 
reconstructing first set of images from the first tomosynthesis scan (lines 142-153); 
displaying the first set of images on a user interface of the imaging system (lines 152-158); 
responsive to receiving target coordinates (lines 158-169), determining a reduced volume of interest based on the biopsy target coordinates (lines 158-169), 
determining a corresponding area to irradiate on the detector based on the reduced volume of interest for each radiation source angular position; 
performing a second tomosynthesis scan by adjusting one or more collimator blades at each radiation source angular position based on the corresponding area to irradiate (lines 218-229); 
reconstructing second set of images from the first tomosynthesis scan (lines 229-235); and 
displaying the second set of images on the user interface (lines 247-249).
Desnoux fails to explicitly teach a compression paddle for positioning the specimen between the compression paddle and the detector; a biopsy device including a biopsy tool and a biopsy needle mounted on the biopsy tool, the biopsy device coupled to the imaging system and positioned between the radiation source and the detector, or that the target coordinates are biopsy target coordinates.
Palma teaches a system for performing a biopsy during digital tomosynthesis (Abstract). This system uses tomosynthesis to determine the location of a lesion (Fig. 15, 602) [0074] and then perform a biopsy of the object (Fig. 15, 632) [0078], making the location of the lesion biopsy target coordinates. The system further contains a compression paddle (Fig. 6, 100) for positioning the specimen between the paddle and detector [0035] and a biopsy device including a biopsy tool (Fig. 6, 200) and biopsy needle(Fig. 7, 300)  mounted on the biopsy tool [0043], the biopsy device coupled to the imaging system and position between radiation source and detector (Fig. 6, 200 is between 12 and the source 14)  [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Desnoux to use the imaging during an image guided interventional procedure, as taught by Palma, because this reduces the error in inserting the needle, increasing the safety of the procedure, as recognized by Palma [0006].
The combination fails to explicitly teach performing a first tomosynthesis scan by adjusting one or more collimator blade positions at each angular position of the radiation source.
Koishi teaches a tomosynthesis system (Abstract). For each angular position of the x-ray source, responsive to selecting the target region of interest (Fig. 4, S12) [0058], the system adjusts collimation based on the second volume of interest and a corresponding angular position of the x-ray source [0060]-[0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system for change the collimation based on a second volume of interest and a corresponding angular position of the x-ray source, as taught by Koishi, as this allows for a small dosage and shortened imaging cycle, as recognized by Koishi [0021].
The combination fails to explicitly teach compressed breast thickness, and one or more compression paddle parameters.
Pellegrino teaches a mammographic biopsy system (Abstract). This system uses the thickness of the breast (Col 5 lines 47-50), and compression paddle parameters (Col 11, lines 11-19) (Paddle position), to help identify the location of a volume of interest (Col 3-4, lines 62-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to use the thickness of the breast and a pad parameter to help identify the location of a volume of interest, as taught by Pellegrino, as using these features helps to ensure that the targeted lesion remain located on the resulting image, thereby increasing the usefulness of the imaging, as recognized by Pellegrino  (Col 3-4, lines 62-3).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. Desnoux further teaches wherein the corresponding area to irradiate increases with increase in angulation of the radiation source with respect to a medial position at which a vertical axis of the radiation source is perpendicular to a detection surface of the detector (Fig. 3B) (lines 218-229).
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein adjusting one or more collimator blades includes adjusting one or more of lateral blades and rear blade positions.
Koishi teaches a tomosynthesis system (Abstract). For each angular position of the x-ray source the system adjusts collimation (and therefore changes the greater and reduced areas) based on the corresponding angular position of the x-ray source [0060]-[0061]. This involves changing the read and lateral collimator blade position (Fig. 3) [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system for change the collimation based on a second volume of interest and a corresponding angular position of the x-ray source, as taught by Koishi, as this allows for a small dosage and shortened imaging cycle, as recognized by Koishi [0021].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh (U.S Patent 5,970,112) which teaches a method of changing collimation.
Maack (U.S PGPub 2015/0374314 A1), which teaches automatically setting collimation for an x-ray system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793